MEMORANDUM **
Feng Xu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Xu’s motion to reopen based on ineffective assistance of counsel because Xu failed to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), see Reyes v. Ashcroft, 358 F.3d 592, 596 (9th Cir.2004), and Xu’s attorney’s assistance was not ineffective on the face of the record, see id. at 597 (recognizing that the Lozada requirements are not rigidly applied where ineffective assistance is clear and obvious). Moreover, the BIA properly determined that Xu failed to demonstrate prejudice. See Iturribarria, 321 F.3d at 901.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.